Name: Commission Regulation (EC) NoÃ 1303/2007 of 5 November 2007 laying down detailed rules for the implementation of Council Regulation (EC) NoÃ 1966/2006 on electronic recording and reporting of fishing activities and on means of remote sensing
 Type: Regulation
 Subject Matter: communications;  fisheries;  information technology and data processing
 Date Published: nan

 8.11.2007 EN Official Journal of the European Union L 290/3 COMMISSION REGULATION (EC) No 1303/2007 of 5 November 2007 laying down detailed rules for the implementation of Council Regulation (EC) No 1966/2006 on electronic recording and reporting of fishing activities and on means of remote sensing THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1966/2006 of 21 December 2006 on electronic recording and reporting of fishing activities and on means of remote sensing (1), and in particular Article 5 thereof, Whereas: (1) Article 22(1)(c) of Council Regulation (EC) No 2371/2002 (2) provides that activities within the scope of the Common Fisheries Policy are prohibited unless a master without undue delay records and reports information on fishing activities, including landings and transhipments, and that copies of the records shall be made available to the authorities. (2) In accordance with Regulation (EC) No 1966/2006 the obligation to electronically record and transmit logbook, landing declaration and transhipment data applies to masters of Community fishing vessels exceeding 24 m length overall within 24 months of entry into force of the implementing rules and to masters of Community fishing vessels exceeding 15 m length overall within 42 months of entry into force of the implementing rules. (3) Daily reporting of fishing activities creates the potential to enhance significantly the efficiency and effectiveness of monitoring, control and surveillance operations both at sea and on land. (4) Article 6 of Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the Common Fisheries Policy (3) provides that masters of Community fishing vessels shall keep a logbook of their operations. (5) Article 8 of Regulation (EEC) No 2847/93 provides that the master of each Community fishing vessel having an overall length equal to or more than 10 m, or his representative, shall after each fishing trip and within 48 hours of landing submit a declaration to the competent authorities of the Member States where the landing takes place. (6) Article 9 of Regulation (EEC) No 2847/93 provides that auction centres or other bodies or persons authorised by Member States which are responsible for the first marketing of fishery products shall, upon first sale, submit a sales note to the competent authorities in whose territory the first marketing takes place. (7) Article 9 of Regulation (EEC) No 2847/93 also provides that where the first marketing of fisheries products does not take place in the Member State where the products have been landed, the Member State responsible for monitoring the first marketing shall ensure that a copy of the sales note is submitted to the authorities responsible for monitoring the landing of the products as soon as possible. (8) Article 19 of Regulation (EEC) No 2847/93 requires Member States to create computerised databases and to establish a validation system comprising in particular cross-checks and verification of data. (9) Article 19b and 19e of Regulation (EEC) No 2847/93 require masters of Community fishing vessels to make effort reports and to record them in their logbook. (10) Article 5 of Council Regulation (EC) No 2347/2002 (4) requires the master of a Community fishing vessel holding a deep-sea fishing permit to record in a logbook or in a form provided by the flag Member State information concerning fishing gear characteristics and fishing operations. (11) Council Regulation (EC) No 768/2005 establishing a Community Fisheries Control Agency and amending Regulation (EEC) No 2847/93 establishing a control system applicable to the common fisheries policy (5) provides for the operation of joint deployment plans. (12) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Scope 1. This Regulation shall apply to: (a) Community fishing vessels exceeding 24 metres length overall, as from 1 January 2010; (b) Community fishing vessels exceeding 15 metres length overall, as from 1 July 2011; (c) Registered buyers, registered auctions or other entities or persons authorised by Member States that are responsible for the first sale of fisheries products with an annual financial turnover in first sales of fishery products in excess of EUR 400 000, as from 1 January 2009. 2. Notwithstanding paragraph 1(a), this Regulation shall apply as from a date earlier than 1 January 2010 to Community fishing vessels flying the flag of a given Member State and exceeding 24 metres length overall, if it is so provided by that State. 3. Notwithstanding paragraph 1(b), this Regulation shall apply as from a date earlier than 1 July 2011 to Community fishing vessels flying the flag of a given Member State and exceeding 15 metres length overall, if it is so provided by that State. 4. Notwithstanding the dates laid down in paragraphs 1(a) and 1(b), a Member State may decide to apply this regulation to vessels of 15 metres or less flying its flag prior to those dates in accordance with Article 3, paragraph 2 of Regulation (EC) No 1966/2006. 5. Member States may conclude bilateral agreements on the use of electronic reporting systems on vessels flying their flags within the waters under their sovereignty or jurisdiction on condition that the vessels comply with all rules laid down in this regulation. 6. This Regulation shall apply to Community fishing vessels regardless of the waters or ports they are carrying out fishing operations in. 7. This Regulation shall not apply to Community fishing vessels used exclusively for exploitation of aquaculture. Article 2 List of operators and vessels 1. Each Member State shall establish a list of registered buyers, registered auctions or other entities or persons that it has authorised and that are responsible for the first sale of fishery products with an annual financial turnover of fishery products in excess EUR 400 000. The first reference year shall be 2007 and the list shall be updated on 1 January of the current year (year n) on the basis of the annual financial turnover of fishery products in excess of EUR 400 000 in year n 2. That list shall be published on an official website of the Member State. 2. Each Member State shall establish and periodically update lists of Community fishing vessels flying its flag to which the provisions of this regulation apply in accordance with Article 1 paragraphs 3, 4, 5 and 6. The lists shall be published on an official website of the Member State and shall be in the format to be decided in consultations between the Member States and the Commission. Article 3 Definitions For the purpose of this Regulation the following definitions shall apply: (a) fishing operation means all activities in connection with searching for fish, the shooting, setting and hauling of a fishing gear and the removal of any catch from the gear; (b) joint deployment plan means a plan setting out operational arrangements for the deployment of available means of control and inspection. CHAPTER II ELECTRONIC TRANSMISSION Article 4 Information to be transmitted by masters of vessels or their representatives 1. Masters of Community fishing vessels shall transmit logbook and transhipment data by electronic means to the competent authorities of the flag Member State. 2. Masters of Community fishing vessels or their representatives shall transmit landing declaration data by electronic means to the competent authorities of the flag State. 3. When a Community fishing vessel lands its catch in a Member State other than the flag Member State, the competent authorities of the flag Member States shall immediately upon receipt forward the landing declaration data by electronic means to the competent authorities of the Member State where the catch was landed. 4. Masters of Community fishing vessels shall, where required under Community rules, transmit by electronic means to the competent authority of the flag Member State prior notification of entry into port at the time that it is required to be transmitted. 5. When a vessel intends to enter a port in a Member State other than the flag Member State, the competent authorities of the flag Member State shall immediately upon receipt forward the prior notification referred to in paragraph 4 by electronic means to the competent authorities of the coastal Member State. Article 5 Information to be transmitted by entities or persons responsible for first sale or take-over 1. Registered buyers, registered auctions or other entities or persons authorised by Member States, that are responsible for the first sale of fishery products shall transmit information required to be recorded in a sales note by electronic means to the competent authorities of the Member State in whose territory the first marketing takes place. 2. When the first marketing takes place in a Member State other than the flag Member State, the competent authorities of the Member State where the first marketing takes place shall ensure that a copy of the sales notes data is submitted by electronic means to the competent authorities of the flag Member State on receipt of relevant information. 3. Where the first marketing of fisheries products does not take place in the Member State where the products have been landed, the Member State where the first marketing takes place shall ensure that a copy of the sales note data is submitted by electronic means immediately on receipt of relevant information, to the following authorities: (a) the competent authorities of the Member State where the fishery products have been landed; and (b) the competent authorities of the flag Member State of the vessel that landed the fishery products. 4. The holder of the take-over declaration shall transmit by electronic means the information required to be recorded in a take-over declaration to the competent authorities of the Member State in whose territory the take-over physically takes place. Article 6 Frequency of transmission 1. The master shall transmit the electronic logbook information to the competent authorities of the flag Member State at least on a daily basis not later than 24.00 hours even when there are no catches. He shall also send such data: (a) at the request of the competent authority of the flag Member State; (b) immediately after the last fishing operation has been completed; (c) before entering into port; (d) at the time of any inspection at sea; (e) at the time of events defined in Community legislation or by the flag State. 2. The master may transmit corrections to the electronic logbook and transhipment declarations up to the last transmission made at the end of the fishing trip and before entering into port. Corrections shall be easily identifiable. All original electronic logbook data and corrections to those data shall be stored by the competent authorities of the flag Member State. 3. The master or his representatives shall transmit the landing declaration by electronic means immediately after the landing declaration has been established. 4. The master of the donor vessel and the receiving vessel shall transmit transhipment data by electronic means immediately after the transhipment. 5. The master shall keep a copy of the information referred to in paragraph 1 on board the fishing vessel for the duration of each fishing trip until the landing declaration has been submitted. Article 7 Format for transmission of data from a vessel to the competent authority of its Flag state Each Member State shall determine the format for the transmission of data from vessels flying its flag to its competent authorities. Article 8 Return messages Member States shall ensure that return messages are issued to vessels flying their flag for each transmission of logbook, transhipment and landing data. The return message shall contain an acknowledgement of receipt. CHAPTER III EXEMPTIONS Article 9 Exemptions 1. A Member State may exempt masters of vessels flying its flag from the obligations referred to in Article 4, paragraph 1, when they carry out fishing trips of 24 hours or less within the waters under its sovereignty or jurisdiction on condition that they do not land their catch outside the territory of the flag Member State. 2. Masters of Community fishing vessels shall be exempt from the obligation to complete paper logbook, landing and transhipment declarations. 3. Masters of Community vessels, or their representatives, that land their catch in a Member State other than the flag Member State shall be exempt from the requirement to submit a paper landing declaration to the coastal Member State. 4. Member States may conclude bilateral agreements on the use of electronic reporting systems on vessels flying their flags within the waters under their sovereignty or jurisdiction. The vessels falling within the scope of such agreements shall be exempt from completing a paper logbook within those waters. 5. Masters of Community vessels that record in their electronic logbooks the fishing effort information required under Article 19b of Regulation (EEC) No 2847/93 shall be exempt from the obligation to transmit effort reports by telex, by VMS, by fax, by telephone or by radio. CHAPTER IV FUNCTIONING OF ELECTRONIC RECORDING AND REPORTING SYSTEMS Article 10 Provisions in the event of technical failure or non-functioning of electronic recording and reporting systems 1. In the event of a technical failure or non-functioning of the electronic recording and reporting system the master or the owner of the vessel or their representative shall communicate logbook, landing declaration and transhipment data to the competent authorities of the flag Member State in a way established by the flag Member State on a daily basis and no later than 24.00 hours even when there are no catches: (a) at the request of the competent authority of the flag State; (b) immediately after the last fishing operation has been completed; (c) before entering into port; (d) at the time of any inspection at sea; (e) at the time of events defined in Community legislation or by the flag State. 2. The competent authorities of the flag Member State shall update the electronic logbook immediately on receipt of the data referred to in paragraph 1. 3. A Community fishing vessel shall not leave a port, following a technical failure or non-functioning of its electronic recording and reporting system before it is functioning to the satisfaction of the competent authorities of the flag Member State or before it is otherwise authorised to leave by the competent authorities of the flag Member State. The flag Member State shall immediately notify the coastal Member State when it has authorised a vessel flying its flag to leave a port in the coastal Member State. Article 11 Non-receipt of data 1. When the competent authorities of a flag Member State have not received data transmissions in accordance with Article 4, paragraphs 1 and 2 they shall notify the master or the owner of the vessel or their representative thereof as soon as possible. If, in respect of a particular vessel, this situation occurs more than three times within a period of one year, the flag Member State shall ensure that the electronic reporting system in question is checked. The Member State concerned shall investigate the matter in order to determine why data have not been received. 2. When the competent authorities of a flag Member State have not received data transmissions in accordance with Article 4, paragraph 1 and 2 and the last position received through the Vessel Monitoring System was from within the waters of a coastal Member State they shall notify the competent authorities of that coastal Member State thereof as soon as possible. 3. The master or the owner of the vessel or their representative shall send all data for which a notification was received in accordance with paragraph 1 to the competent authorities of the flag Member State immediately on receipt of the notification. Article 12 Data access failure 1. When the competent authorities of a coastal Member State observe a vessel flying the flag of another Member State in their waters and can not access data in accordance with Article 15 they shall request the competent authorities of the flag Member State to ensure access. 2. If the access referred to in paragraph 1 is not ensured within four hours of the request, the coastal Member State shall notify the flag Member State. On receipt of the notification the flag Member State shall immediately send the data to the coastal Member State by any available electronic means. 3. If the coastal Member State does not receive the data referred to in paragraph 2, the master or owner of the vessel or their representative shall send the data and a copy of the return message referred to in Article 8 to the competent authorities of the coastal Member State on request and by any available electronic means. 4. If the master or owner of the vessel or their representative can not provide the competent authorities of the coastal Member State with a copy of the return message referred to in Article 8, fishing activities in the waters of the coastal Member State by the vessel concerned shall be prohibited until the master or his representative can provide a copy of the return message or information referred in Article 6(1) to the said authorities. Article 13 Data on the functioning of the electronic reporting system 1. Member States shall maintain databases on the functioning of their electronic reporting system. They shall contain at least the following information: (a) the list of fishing vessels flying their flag whose electronic reporting systems have experienced technical failure or have failed to function; (b) the number of electronic logbook transmissions received per day and the average number of transmissions received per vessel, broken down by flag Member State; (c) the number of landing declaration, transhipment declaration, takeover declaration and sales note transmissions received, broken down by flag State. 2. Summaries of information on the functioning of Member States electronic reporting systems shall be sent to the Commission on its request in a format and at time intervals to be decided in consultation between Member States and the Commission. CHAPTER V DATA EXCHANGE AND ACCESS Article 14 Format for exchange of information between Member States 1. Information shall be exchanged between Member States using the format defined in the Annex which is based on extensible mark-up language (XML). 2. Corrections to the information referred to in paragraph 1 shall be clearly identified. 3. When a Member State receives electronic information from another Member State it shall ensure that a return message is issued to the competent authorities of that Member State. The return message shall contain an acknowledgement of receipt. 4. Data elements in the Annex that are mandatory for Masters to record in their logbook according to Community rules shall also be mandatory in exchanges between Member States. Article 15 Access to data 1. A flag Member State shall ensure that a coastal Member State has online access in real time to electronic logbook and landing declaration data of vessels flying its flag when conducting fishing operations in the waters under the sovereignty or jurisdiction of the coastal Member State. 2. The data referred to in paragraph 1 shall at least cover the data from the last departure from port to the time when the landing is completed. Data from fishing trips for the previous 12 months shall be made available on request. 3. The master of a Community fishing vessel shall have secure access to his own electronic logbook information stored in the database of the flag Member State on a 24-hour, seven-days-a-week basis. 4. A coastal Member State shall grant online access to its logbook database to a fishery patrol vessel of another Member State in the context of a joint deployment plan. Article 16 Exchange of data between Member States 1. Access to the data referred to in Article 15, paragraph 1 shall be by secure internet connection on a 24-hour, seven-days-a-week basis. 2. Member States shall exchange the relevant technical information to ensure mutual access to electronic logbooks. 3. Member States shall: (a) Ensure that data received according to this Regulation are safely stored in computerised databases and take all necessary measures to ensure that they are treated as confidential; (b) Take all necessary technical measures to protect such data against any accidental or illicit destruction, accidental loss, deterioration, distribution or unauthorised consultation. Article 17 Single authority 1. In each Member State, a single authority shall be responsible for transmitting, receiving, managing and processing all data covered by this Regulation. 2. Member States shall exchange lists and contact details of the authorities referred to in paragraph 1 and shall inform the Commission thereof. 3. Any changes in the information referred to in paragraphs 1 and 2 shall be communicated to the Commission and other Member States without delay. CHAPTER VI FINAL PROVISIONS Article 18 Entry into force This Regulation shall enter into force on 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 2007. For the Commission Fokion FOTIADIS Director-General for Fisheries and Maritime Affairs (1) OJ L 409, 30.12.2006, p. 1, as corrected by OJ L 36, 8.2.2007, p. 3. (2) OJ L 358, 31.12.2002, p. 59. Regulation as amended by Regulation (EC) No 865/2007 (OJ L 192, 24.7.2007, p. 1). (3) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1967/2006 (OJ L 409, 30.12.2006, p. 11). (4) OJ L 351, 28.12.2002, p. 6. Regulation as last amended by Regulation (EC) No 2269/2004 (OJ L 396, 31.12.2004, p. 1). (5) OJ L 128, 21.5.2005, p. 1. ANNEX ELECTRONIC INFORMATION EXCHANGE FORMAT Envelope data elements Data elements Field code Description and content Start/end of record Start of record SR Tag indicating start of the logbook, sales note declaration or return message Sub-elements Address AD Destination: ISO alpha-3 country code From FR Country transmitting the data (ISO alpha-3 country code) Type of message TM Letter code of the type of message (LOG, SAL, RET or COR) Return status RS Indicates the status of the received message/report, either ACK (acknowledged) or NAK (not acknowledged) Return error code RE Numerical codes indicating errors on messages/reports received (101  message unreadable, 102  data value or size out of range, 104  mandatory data missing, 106  unauthorised data source, 150  sequence error, 151  date/time in the future, 250  attempt to renotify a vessel, 251  vessel is not notified, 302  transhipment prior to Catch on Entry, 303  Catch on Exit prior to Catch on Entry, 304  no position received, 350  position without Catch on Entry) Record number RN Serial number of retransmission of the message by the FMC (annual count) Record date RD Date of retransmission of the message/report (YYYYMMDD) Record time RT Time of retransmission of the message/report (HHMM in UTC) Logbook data elements Data elements Field code Description and content Start/end logbook element Start of logbook declaration LOG Tag indicating start of the logbook declaration (contains RC, XR, IR, NA, VO, MA or TN attribute and DEP, CAT, ENT, EXI, CRO, TRZ, TRA, LAN or RTP element) Main elements Departure declaration DEP Tag indicating the departure from a harbour at the start of a fishing trip (contains DA, TI and PO attributes) Return to port declaration RTP Tag indicating the return to the harbour at the end of the fishing trip (contains DA, TI and PO attributes) Catch declaration CAT Tag indicating start of a catch declaration (contains DA, TI, FO and DU attributes and POS, GEA or SPE sub-elements) Transhipment declaration TRA Tag indicating start of a transhipment declaration (contains DA, TI, TT, TF, TC and FC attributes and SPE sub-elements) Landing declaration LAN Tag indicating start of a landing declaration (contains DA, TI and PO attributes and POS and SPE sub-elements) Effort declaration: Entry in zone ENT Tag indicating start of an declaration on entry into the effort zone (contains DA, TI attributes and POS, SPE sub-elements) Effort declaration: Exit out of zone EXI Tag indicating start of a declaration on exit of the effort zone (contains DA, TI attributes and POS, SPE sub-elements) Effort declaration: Crossing of a zone CRO Tag indicating start of a declaration on crossing the effort zone (contains ENT and EXI elements) Effort declaration: Trans-zonal fishing TRZ Tag indicating start of a declaration on trans-zonal fishing within the effort zone (contains ENT and EXI elements) Sub-elements Species sub-declaration SPE Tag containing fish species details (contains SN, WT or WL or WS, NF attributes and PRO sub-elements) Processing sub-declaration PRO Tag containing fish processing details (contains PR, CF and TY attributes or DIS (discards)) Position sub-declaration POS Tag containing detailed information on the location of the fishing vessel (contains ZO attribute and for fishing effort: LA and LO attributes) Gear sub-declaration GEA Tag containing detailed information on the gear used during a fishing operation (contains GE, ME, GD and GL as required by the effort declaration). For DSS contains NH, IT, FO and FD Attributes Trip number TN Number of fishing trip in current year (001-999) Date DA Date of transmission (YYYYMMDD) Time TI Time of transmission (HHMM in UTC) Vessels main identification RC International radio call sign Vessels external identification XR Side (hull) registration number of the vessel Vessels identification (CFR) IR Community Fleet Register number Name of vessel NA Name of the vessel Name of vessel owner VO Name of the vessel owner Name of the master MA Name of the master Port name PO Port code (2 letter country code (ISO alpha-3 country code) + 3 letter port code). I.e. for Edinburgh  GBEDI, Kiel  DEKEL or Vigo  ESVGO) Fishing operations FO Number of fishing operations (hauls) per 24-hour period Fishing time DU Duration of fishing activity in minutes Position: latitude LA Latitude expressed in degrees and minutes (N/S DDMM) Position: longitude LO Longitude expressed in degrees and minutes (E/W DDMM) Fishing zone ZO The smallest statistical area (sub-area, division, subdivision, etc.) covered by the FAO Major fishing area [and ICES] classification (i.e. 27.3.24 [or III24] for the ICES subdivision 24 in the Baltic sea, 21.1F[or 1F] for NAFO division 21.1F, etc.) Gear name GE Letter code according to FAOs International Standard Statistical Classification of the Fishing Gear Gear mesh size ME Size of mesh (in millimetres) Gear height GD Gear height (in metres) Gear length GL Gear length (in metres) Species name SN Name of the species caught (FAO alpha-3 code) Weight of fish WT Weight of live fish (in kilograms) Number of fish NF Number of fish caught (when quota is allocated in numbers of fish, i.e. salmon) Conversion factor CF Factors for the conversion of fish and fish product landed weights to live weight equivalents Weight of fish landed WL Product weight in the landing declaration Presentation of fish PR Letter code of the product presentation (way fish has been processed): (WHL  whole fish, GUT  gutted, GUH gutted and headed, GUG  gutted and gilled, GUL  gutted liver in, GTF  gutted, tailed and finned, GUS  gutted, headed, skinned, FIL  filleted, FIS  filleted and skinned, FSB  filleted with skin and bones, FSP  filleted skinned with pin bone on, HEA  headed, WNG  wings, WNG+SKI  wings and skinned, SKI  skinned, DIS  discarded) Processings type of packaging TY Three-letter code (CRT = cartons, BOX = boxes, BGS = bags, BLC = blocks) Transhipment: receiving vessel TT International radio call sign of the receiving vessel Transhipment: (donor) vessel TF International radio call sign of the donor vessel Transhipment: flag State of receiving vessel TC Flag State of vessel receiving the transhipment (ISO alpha-3 country code) Transhipment: flag State of donor vessel FC Flag State of the donor vessel (ISO alpha-3 country code) Deep sea additional codes Average number of hooks used on longlines NH Average number of hooks per longline Immersion time IT The total time gear was in the water (fishing) per 24-hour period Fishing operations FO Number of fishing operations (hauls for nets and towed gears or longline shoots) per 24-hour period Fishing depths FD Distance between the sea floor and the surface of the sea Sales notes data elements Data elements Field code Description and content Start/end sales note element Start of sales note declaration SAL Tag indicating start of sales note declaration (contains XR (RC, IR), NA, VO and MA attributes and SIF or TOV sub-elements) Main elements Sales note info SIF Tag containing details of a sale (contains DA, TI, SL, SC, NS, NB, CN and TD attributes and SIT sub-elements) Take over info TOV Tag containing details of a take over declaration (contains DA, TI, SL, NS, NB, CN and TD attributes and SIT sub-elements) Sub-elements Sale item SIT Tag containing details of an item within a sale (contains FP, FF, SF, DL, PO, QC, PD and ZO attributes and SPE, POS and PRO sub-elements) Species sub-declaration SPE Tag containing fish species details (contains SN, WT or WL or WS and MZ attributes and PRO sub-elements) Processing sub-declaration PRO Tag containing fish processing details (contains PR, CF and TY attributes) Attributes Date DA Date of the sale (YYYYMMDD) Time TI Time of the sale (HHMM in UTC) Sale location SL Port code or place name (if not in port) where the sale took place Sale country SC Country where the sale took place (ISO alpha-3 country code) Vessels main identification RC International radio call sign Vessels external identification XR Side (hull) number of registration of the vessel that landed the fish Vessels identification (CFR) IR Community Fleet Register number Name of vessel NA Name of the vessel that landed the fish Name of vessel owner or master VO Name of the vessel owner or master Name of seller NS Name of auction centre, other body or person selling the fish Name of buyer NB Name of auction centre, other body or person buying the fish Sales contract reference number CN Sales contract reference number Transport document reference TD Reference to the transport or T 2 M document (Art. 13 of R. (EEC) No 2847/93) Date of landing DL Date of landing (YYYYMMDD) Port name PO Port code (port of landing) (2 letter country code (ISO alpha-3 country code) + 3 letter port code). I.e. for Edinburgh  GBEDI, Kiel  DEKEL or Vigo  ESVGO) Species name SN Name of the species caught (FAO alpha-3 code) Geographical area of origin ZO According to the FAO major fishing area classification, i.e. 27.3.24 [or III24] for the ICES subdivision 24 in the Baltic sea, 21.1F [or 1F] for NAFO division 21.1F, etc. Quota country QC ISO alpha-3 country code of the vessel which lands fish received by transhipment in case flag state of donor and recipient vessel is different Weight of fish sold WS Weight of fish sold (in kilograms) Fish size category SF Size of fish (1-8; one size or kg, g, cm, mm or number of fish per kg as appropriate) Fish freshness category FF Fish freshness category (Extra, A, B, E) Minimum fish size MZ Minimum size of fish (in millimetres) Conversion factor CF Factors for the conversion of fish and fish product landed weights to live weight equivalents Presentation of fish PR Letter code of the product presentation (way fish has been processed): (WHL  whole fish, GUT  gutted, GUH gutted and headed, GUG  gutted and gilled, GUL  gutted liver in, GTF  gutted, tailed and finned, GUS  gutted, headed, skinned, FIL  filleted, FIS  filleted and skinned, FSB  filleted with skin and bones, FSP  filleted skinned with pin bone on, HEA  headed, WNG  wings, WNG+SKI  wings and skinned, SKI  skinned) Processings type of packaging TY Three-letter code (CRT = cartons, BOX = boxes, BGS = bags, BLC = blocks) Fish price FP Price per kg (currency of transaction/kg) Product destination PD Codes for human consumption, carry-over, industrial purposes